Citation Nr: 1217990	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for emphysema, to include as due to exposure to ionizing radiation and asbestos.

3.  Entitlement to an initial compensable rating for service-connected hearing loss in the left ear.

4.  Whether the Veteran's son, B.T., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from June 1963 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) regional office in Detroit, Michigan (RO), including a February 2010 rating decision that granted service connection for hearing loss in the left ear and assigned a noncompensable rating, effective August 27, 2008.  

For the reasons indicated hereinbelow, the issues of service connection for colon cancer, to include as due to exposure to ionizing radiation; service connection for emphysema, to include as due to exposure to ionizing radiation and asbestos; and whether the Veteran's son, B.T., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years are being remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The January 2010 VA audiology evaluation revealed Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to a compensable evaluation for hearing loss in the left ear arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained relevant treatment and examination reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination in January 2010 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection for hearing loss in the left ear was granted by a rating decision in February 2010, and a noncompensable rating was assigned effective August 27, 2008.  The Veteran timely appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

If impaired hearing is only service-connected in one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).

The Veteran was afforded a VA audiology examination in January 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
25
35
40
RIGHT
15
15
20
25

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 31.25 decibels in the left ear.  Speech recognition ability was 94 in the right ear, and 88 percent in the left ear, using the Maryland CNC word lists.  The diagnoses were clinically normal right ear hearing and moderate sensorineural hearing loss between 3000 and 4000 Hertz in the left ear.

Applying the January 2010 results to the Schedule reveals a numeric designation of Level II of the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  As noted above, the Roman Numeral designation for the nonservice-connected right ear is I.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable evaluation for left ear hearing loss under Diagnostic Code 6100.  The Veteran's left ear hearing acuity does not satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a)

Additionally, special consideration for paired organs is inapplicable as the evidence of record does not demonstrate that the Veteran's nonservice-connected right ear meets the disability provisions.  See 38 C.F.R. § 3.383(a)(3), 3.385 (2011). 

The Veteran noted in his May 2010 notice of disagreement that he had difficulty hearing his family and had to ask them to repeat themselves.  The Veteran's statements are competent evidence as to his hearing symptoms.  Although the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In the present case, the VA audiological evaluation of record does not contain the functional effects relevant to the impact of the Veteran's hearing on his daily and occupational living.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the phrase "daily life" as used in Schedule, can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009); see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Federal Circuit further noted that the Court had previously found that regulations governing procedures for conducting VA medical examinations are not considered part of the Schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to the disability rating specialist.  Therefore, while it is noted that the VA examination failed to address the impact of the Veteran's hearing loss on his daily living, that it was not necessary to do so.  See Id. at 1280. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating for his service-connected left ear hearing loss inadequate.  The Board finds that the criteria by which the Veteran's left ear hearing disability was evaluated specifically contemplated the level of occupational and social impairment caused by that disability.  Id.  As demonstrated by the evidence of record, the Veteran's left ear hearing loss disability is manifested by Level II hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Schedule, the Board finds that the schedular evaluation regarding the Veteran's left ear hearing loss disability is not inadequate.  A compensable rating is provided for certain audiological findings, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115. 

Disability ratings for hearing impairment are derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration of staged ratings, a noncompensable evaluation is warranted during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assigning of a compensable evaluation for the Veteran's service-connected left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial compensable evaluation for service-connected hearing loss in the left ear is denied.


REMAND

With respect to the Veteran's claim for service connection for colon cancer due to service exposure to ionizing radiation, service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, if a Veteran participated in service in a radiation-risk activity, as defined by statute and regulation, and after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2011).  The Veteran is claiming exposure to ionizing radiation in service, and he developed colon cancer within the presumptive period in 3.311 after service.  However, his claim has not been referred to the Under Secretary for Benefits as required.

With respect to the Veteran's claim for service connection for emphysema due to service exposure to asbestos, the Board notes that there is a December 2009 VA examination report in which the examiner concludes that the Veteran has chronic obstructive pulmonary disease (COPD) that is "at least as likely as not" causally related to service, as the Veteran reported multiple exposures in service that "could" contribute to pulmonary disease.  However, this opinion is inadequate because the opinion was speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  

With respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  The evidence currently on file is inadequate for a reasoned determination of this issue.  

With respect to the Veteran's claim for recognition of his son as a helpless child, there is insufficient evidence on file on which to make a reasoned determination on whether the Veteran's son, B.T., is a helpless child for VA benefit purposes, meaning permanently incapable of self-support as of his 18th birthday.  Although an attempt to obtain relevant information has been made in the past, the Board finds that an additional attempt to obtain this evidence is needed prior to adjudication by the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for colon cancer and/or respiratory disability since December 2009, which is the date of the most recent relevant medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must develop the Veteran's claim for entitlement to colon cancer under the provisions of 38 C.F.R. § 3.311, to include forwarding all records as indicated to the Under Secretary for Health for preparation of a dose estimate to the extent feasible based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

3.  The RO must also arrange for the VA health care provider who examined the Veteran and provided an opinion in December 2009 to again review the claims files and provide an opinion on whether the Veteran has a pulmonary disability as a result of service, to include as due to exposure to asbestos.  If the reviewer who provided the opinion in December 2009 is unavailable or unable to provide the opinion, the RO must obtain the requested opinion from another qualified physician after review of the claims files.  The claims files and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the evidence of record, the reviewer must provide an opinion on whether the Veteran's pulmonary disability is related to his active duty service, to include as due to exposure to asbestos.  A complete rationale for all opinions must be provided.  If the reviewer cannot provide the requested opinion without resorting to speculation, it must be so stated, and the reviewer must provide the reasons why an opinion would require speculation.  The reviewer must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the reviewer must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular reviewer.  The report prepared must be typed.

If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO will also take appropriate steps to contact the Veteran and ask him to provide a medical, educational, and employment history for B.T. up until his 18th birthday, to include any relevant records or documentation corroborating such history.  

6.  Thereafter, the claims files and a copy of the provisions of 38 C.F.R. § 3.356, which pertain to conditions which determine permanent incapacity for self-support, must be forwarded to an appropriate VA examiner.  All records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must review all evidence of record pertaining to the Veteran's son B.T. and provide an opinion as to whether B.T. was permanently incapable of self-support due to physical or mental disability on his 18th birthday.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

7.  Thereafter, the RO will readjudicate the claim for service connection for colon cancer, to include as due to exposure to ionizing radiation; the claim for service connection for emphysema, to include as due to exposure to ionizing radiation and asbestos; and the claim for benefits based on recognition of the Veteran's son, B.T., as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


